Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A – Figs. 1 & 2 (claim 7) the lower ends 44 of the first tension band 42 
are fixed laterally to the seat surface 32 in a region of a front end of the seat surface 32;  
Species B – Figs. 3-6 (claims 9 & 11) the two lower ends 44 of the first tension 
band 42 are not fixed laterally to the seat surface 32 but instead are arranged only in a seat lining of the backrest 34 and connected to each other by a connecting band 49, the lower ends 44 and the connecting band 49 are located in a region of a tear-open tear seam 31 through which the lower ends 44 and the connecting band 49 can be torn out of the lining when the side airbag 22 is triggered or inflated.  
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species (see details above). Also, claim 7 only reads on Species A; and claims 9 and 11 only read on Species B. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a 

separate status in the art due to their recognized divergent subject matter;

the species or groupings of patentably indistinct species require a different field 

of search (e.g., searching different classes/subclasses or electronic resources, or 

employing different search strategies or search queries). For example, the 

search strategy for Species A (claim 7) does not require the search strategy for 

Species B (claims 9 & 11); and the search strategy for Species B (claims 9 & 11) 

does not require the search strategy for Species A (claim 7). The majority of the field of search of Species A includes areas covering side airbag(s) 22 comprising lower ends 44 of the first tension band 42 fixed laterally to the seat surface 32 in a region of a front end of the seat surface 32, for example B60R, but excludes areas specific to anti-submarining airbag(s) or side airbag(s) 22 comprising two lower ends 44 of the first tension band 42 not fixed laterally to the seat surface 32 but instead arranged only in a seat lining of the backrest 34 and connected to each other by a connecting band 49, the lower ends 44 and the connecting band 49 located in a region of a tear-open tear seam 31 through which the lower ends 44 and the connecting band 49 can be torn out of the lining when the side airbag 22 is triggered or inflated. The majority of the field of search of Species B includes areas covering anti-submarining airbag(s) or side airbag(s) 22 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 









JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614